
	
		I
		111th CONGRESS
		2d Session
		H. R. 6518
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2010
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Transportation to study the
		  feasibility of more widespread use of in-vehicle technology to prevent
		  alcohol-impaired driving, to require a Federal motor vehicle safety standard
		  related to rollover prevention and crash mitigation, and for other
		  purposes.
	
	
		1.DefinitionAs used in this Act, the term
			 Secretary means the Secretary of Transportation, acting through
			 the Administrator of the National Highway Traffic Safety Administration.
		IIN–VEHICLE ALCOHOL
			 DETECTION DEVICE RESEARCH
			101.Short
			 titleThis title may be cited
			 as the Research of Alcohol Detection Systems for Stopping
			 Alcohol-related Fatalities Everywhere Act of 2010 or the ROADS
			 SAFE Act of 2010.
			102.Driver alcohol
			 detection system research
				(a)ResearchThe Secretary shall carry out a
			 collaborative research effort to continue to explore the feasibility and the
			 potential benefits of, and the public policy challenges associated with, more
			 widespread deployment of in-vehicle technology to prevent alcohol-impaired
			 driving.
				(b)ReportNot
			 later than 1 year after the date of the enactment of this Act and for each of
			 fiscal years 2011 through 2015, the Secretary shall submit an annual report to
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate—
					(1)describing
			 progress in carrying out the collaborative research effort; and
					(2)including an
			 accounting for the use of Federal funds obligated or expended in carrying out
			 that effort.
					103.DefinitionsIn this title:
				(1)Alcohol-impaired
			 drivingThe term alcohol-impaired driving means
			 operation of a motor vehicle (as defined in section 30102(a)(6) of title 49,
			 United States Code) by an individual whose blood alcohol content is at or above
			 the legal limit.
				(2)Legal
			 limitThe term legal limit means a blood alcohol
			 concentration of 0.08 percent or greater (as specified by section 163 of title
			 23, United States Code) or such other percentage limitation as may be
			 established by applicable Federal, State, or local law.
				104.Effect on other
			 lawsNothing in this title
			 shall be construed to modify or otherwise affect any Federal, State, or local
			 government law, civil or criminal, with respect to the operation of a motor
			 vehicle.
			IISafety and
			 Transparency
			201.Commercial
			 motor vehicle rollover prevention and crash mitigation
				(a)RulemakingNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall initiate a rulemaking proceeding
			 pursuant to section 30111 of title 49, United States Code, to prescribe or
			 amend a Federal motor vehicle safety standard to reduce commercial motor
			 vehicle rollover and loss of control crashes and mitigate deaths and injuries
			 associated with such crashes for air-braked truck tractors and motorcoaches
			 with a gross vehicle weight rating of more than 26,000 pounds.
				(b)Required
			 performance standardsThe rulemaking proceeding initiated under
			 subsection (a) shall establish standards to reduce the occurrence of rollovers
			 consistent with stability enhancing technologies that address both rollovers
			 and loss-of-control crashes.
				(c)DeadlineThe Secretary shall issue a final rule
			 under subsection (a) not later than 18 months after the date of enactment of
			 this Act.
				202.Study of crash
			 data collection
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall issue a report
			 regarding the quality of data collected through the National Automotive
			 Sampling System, including the Special Crash Investigations, and
			 recommendations for improvements to this data collection program. The report
			 shall include information regarding—
					(1)the analysis and
			 conclusions the National Highway Traffic Safety Administration can reach based
			 on the amount of data collected in a given year, and the additional analysis
			 and conclusions it could reach if more crash investigations were conducted each
			 year;
					(2)the number of
			 investigations per year that would allow for optimal data analysis and crash
			 information;
					(3)the results of a
			 comprehensive review of the data elements collected from each crash to
			 determine if additional data should be collected; which review shall include
			 input from interested parties, such as suppliers, automakers, safety advocates,
			 the medical community and research organizations; and
					(4)the resources that
			 would be necessary for the National Highway Traffic Safety Administration to
			 implement these recommendations.
					(b)Submission of
			 reportThe report shall be submitted to the Committee on Energy
			 and Commerce of the House of Representatives and to the Committee on Commerce,
			 Science, and Transportation of the Senate upon completion.
				203.NHTSA hotline
			 for manufacturer, dealer, and mechanic personnelThe Secretary shall—
				(1)establish a means by which mechanics,
			 passenger motor vehicle dealership personnel, and passenger motor vehicle
			 manufacturer personnel may contact the National Highway Traffic Safety
			 Administration directly and confidentially regarding potential passenger motor
			 vehicle safety defects; and
				(2)publicize the means for contacting the
			 National Highway Traffic Safety Administration in a manner that targets
			 mechanics, passenger motor vehicle dealership personnel, and manufacturer
			 personnel.
				204.Honors
			 recruitment program
				(a)EstablishmentThe Secretary shall establish, within the
			 National Highway Traffic Safety Administration, an honors program for
			 engineering students, computer science students, and other students interested
			 in vehicle safety that will enable such students to train with engineers and
			 other safety officials for a career in vehicle safety. The Secretary is
			 authorized to provide a stipend to students during their participation in the
			 program.
				(b)Targeted
			 studentsThe Secretary shall develop a plan to target and make an
			 aggressive outreach to recruit the top 10 percent of science, technology,
			 engineering, and mathematics students attending—
					(1)1890 Land Grant
			 Institutions (as defined in section 2 of the Agricultural Research, Extension,
			 and Education Reform Act of 1998 (7 U.S.C. 7061));
					(2)Predominantly
			 Black Institutions (as defined in section 318 of the Higher Education Act of
			 1965 (20 U.S.C. 1059e));
					(3)Tribal Colleges or
			 Universities (as defined in section 316(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1059c(b))); and
					(4)Hispanic-Serving
			 Institutions (as defined in section 502(a) of the Higher Education Act of 1965
			 (20 U.S.C. 1101a)).
					205.Public
			 availability of early warning dataSection 30166(m) of title 49, United States
			 Code, is amended—
				(1)in paragraph
			 (3)(A), by striking clause (ii) and inserting the following:
					
						(ii)customer satisfaction campaigns, customer
				advisories, recalls, consumer complaints, warranty claims, field reports,
				technical service bulletins, or other activity involving the repair or
				replacement of motor vehicles or motor vehicle
				equipment.
						;
				and
				(2)in paragraph (4),
			 by striking subparagraph (C) and inserting the following:
					
						(C)DisclosureThe information provided to the Secretary
				pursuant to this subsection shall be disclosed publicly unless exempt from
				disclosure under section 552(b) of title 5. The Secretary shall administer this
				subsection with a presumption in favor of maximum public availability of
				information. The following types of information shall presumptively not be
				exempt from disclosure under section 552(b) of title 5:
							(i)Vehicle safety
				defect information related to incidents involving death or injury.
							(ii)Aggregated
				numbers of property damage claims.
							(iii)Aggregated
				numbers of consumer complaints related to potential vehicle
				defects.
							.
				
